972 F.2d 1344
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Andres FONTES-LOPEZ, Defendant-Appellant.
No. 91-10453.
United States Court of Appeals, Ninth Circuit.
Submitted July 29, 1992.*Decided Aug. 5, 1992.

Before TANG, BEEZER and KOZINSKI, Circuit Judges.


1
MEMORANDUM**


2
Andres Fontes-Lopez appeals pro se his sentence under the United States Sentencing Guidelines ("Guidelines"), imposed following a jury trial, for possession with intent to distribute cocaine and conspiracy in violation of 21 U.S.C. §§ 841(a)(1) and (b)(1)(A)(ii)(II), and 846.   Fontes-Lopez contends that the district court erred by failing to depart downward from the applicable sentencing range.   He argues that he was less culpable in the offense than a co-defendant who received the same sentence.   We dismiss the appeal.


3
A district court's discretionary refusal to depart downward from the Guidelines is not reviewable on appeal.   United States v. Morales, 898 F.2d 99, 101 (9th Cir.1990).   Moreover, a district court may not depart downward for the purpose of avoiding unequal treatment of co-defendants.   United States v. Vilchez, No. 91-50429, slip op. 8353, 8358 (9th Cir.  July 9, 1992);  United States v. Reyes, No. 91-50301, slip op. 6397, 6402 (9th Cir.  June 8, 1992).


4
Thus, we lack jurisdiction to consider Fontes-Lopez's request for a downward departure.   See Morales, 898 F.2d at 101.1


5
DISMISSED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  9th Cir.R. 34-4.   Accordingly, we deny Fontes-Lopez's request for oral argument


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3


1
 In his reply brief, Fontes-Lopez appears to argue for the first time that the evidence was insufficient to support his conviction.   We decline to address arguments not raised in the appellant's opening brief.   See United States v. Bohn, 956 F.2d 208, 209 (9th Cir.1992)